Broyles, P. J.
1. This was a suit on a promissory note. A verdict was returned for the plaintiff for the principal amount of the note, without interest. The fact that if the plaintiff was entitled to recover the principal of the note he was entitled also to recover a large amount of interest does not give the defendant any ground for a new trial. The error of the jury in not including the interest in their -verdict was harmful to the plaintiff only. Crowley v. McCracken, 11 Ga. App. 69 (74 S. E. 871), and eases there cited.
2. The verdict was authorized by the evidence, and the court did not err in overruling the certiorari.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.